DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Due to communications filed 7/7/22, the following is a final office action. Claims 1, 11 and 17 are amended.  Claims 12-16 are cancelled.  Claims 1-11 and 17-20 are pending in this application and are rejected as follows.
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bromberger (US 20120232915 Al), and further in view of Armon et al (KR 20140004127 A), and further in view of Snider ET AL (US 20130151979 A1).

As per claim 1, Bromberger discloses:

obtaining utility data from a utility data repository, ([(0015] In some embodiments, the measure, bill, and collect data warehouse 22 can act along... for the meter data analyzed and stored by the meter data management system 20. For example, the meter data management system 20 can stream the data collected and the data sets created at specific intervals to the measure, bill, and collect data warehouse 22 (e.g., to a database 34 of the measure, bill, and collect data warehouse 22). detecting, using at least one type of anomaly-detecting module installed on a server, one or more utility anomalies of at least one type and a location address of one or more of said utility anomalies, ([0012] FIG. 1 illustrates a monitoring system 10 according to one embodiment of the invention. The monitoring system 10 can include one or more applications 12 that can be stored in a memory and is executable by a processor using one or more databases 14. The monitoring system 10 can be in communication with a utility meter network 16 and can analyze information specific to utility meters 18 (e.g., end points) of the utility meter network 16. In some embodiments, the monitoring system 10 can analyze the information to — patterns that can indicate problematic utility meters 18 and possible fraudulent activity at specific utility meters 18 or within specific areas of a utility meter network 16 (e.g., suspicious, anomalous, and/or malicious events). For example, in some embodiments, the monitoring system 10 can retrieve and analyze information for all or some portions of an advanced metering infrastructure network (e.g., a smart grid network);

calculating, using said server, an amount of financial savings for at least of said utility anomalies if said utility anomaly was remedied or addressed so that said utility anomaly was no longer deemed an anomaly by said server, ([0003] Additionally, detection of suspicious, malicious, and/or anomalous behavior and activities can possibly help reduce S for users. For example, at least some utility network operators and administrators may need to increase utility rates for all customers in order to
 account for malicious acts by some customers leading to utility theft. By detecting at least some suspicious, malicious, and/or anomalous behavior, utility network operators and administrators and, as a result, utility customers, can avoid at least some of the. associated with utility theft);

displaying, on a display screen of said client device, a map depicting a geographical area that identifies using at least one of said location address on said map of one or more of said utility anomalies, and type of at least one of said utility anomalies, and certainty score for each of said utility anomalies, and/or amount of financial savings associated with each of said utility anomalies, (Bromberger (US 20120232915 A1), [0034] For example, once suspicious events are determined by the monitoring system 10 or on specific time intervals, reports 94 of meter information can be generated...The reports 94 can be used by an administrator or data analysis specialists of the monitoring system 10 to determine where physical inspection, or further investigation, of utility meters 18 may be necessary. For example, through a report 94 generated in KML format, utility meters 18 flagged with suspicious events can be plotted on electronic ___..Groups or clusters of utility meters 18 flagged with suspicious events shown in Google Earth.RTM. can indicate fraudulent activity in that area, enabling scheduling of prompt physical examination of the utility meters 18 in that area. For example, some system 10 administrators and utility employees can view at least some of the electronic on mobile devices such as, but not limited to, mobile telephones, smart phones, portable computers, tablet computers, personal digital assistants, laptops, and any other device configured and arranged for portability when physically inspecting utility meters 18; [0035] In some embodiments...an administrator of the monitoring system 10 can request specific or custom reports 94 to be generated...specific to a single utility meter 18 or to a group of available utility meters 18 in a specific area... The monitoring system 10 can filter the information using the parameters requested by the administrator and generate a specific report 94... The reports 94 can also be used by revenue assurance groups....);
transmitting, through a text or an electronic mail address, one or more available times to perform remediation at said location address, Bromberger [0017] In some embodiments, the outage information system 28 can collect and analyze outage event data and meter restoration data. For example, the outage information system 28 can store outage data logs for outage/restoration accounting and reporting, and track and resolve outage events by time, type, and/or duration. The outage information system 28 can receive "last gasp" information from utility meters 18 as well as real time restoration notices; [0033] some information can be communicated through email 96.

Bromberger does not disclose the following limitations, however, Armon et al discloses:

computing using said server, a certainty score for at least of said utility anomalies and wherein said certainty score is a measure of certainty that said utility anomaly, obtained from said detecting is indeed an anomaly, and not a false positive result, (Armon et al (KR 20140004127 A) discloses in the DESCRIPTION-OF-EMBODIMENTS 12 is a screenshot of a user interface (UI) generated by a geolocation engine in accordance with one embodiment of the present invention. FIG. 12 shows a screen 1201 that includes asset locations, such as meters or sensors 1202a-1202f, and zones 1203a-1203c, for example. Assets 1203a-1203c are overlaid and describe possible abnormal locations as well as "closest sensors." The screen 1201 of FIG. 12 displays colored or shaded areas 1203a-1203c that indicate to the user some different levels of anomalous local confidence);

conveying said certainty score for at least one of sad utility anomalies, information about said type of one or more of said utility anomalies, and said location address of one or more of said utility anomalies from said server to a client device, which is communicatively coupled to said server, (Armon et al (KR 20140004127 A) DESCRIPTION-OF-EMBODIMENTS 12 is a screenshot of a user interface (UI) generated by a geolocation engine in accordance with one embodiment of the present invention. FIG. 12 shows a screen 1201 that includes asset locations, such as meters or sensors 1202a-1202f, and zones 1203a- 1203c, for example. Assets 1203a-1203c are overlaid and describe possible abnormal locations as well as "closest sensors." The screen 1201 of FIG. 12 displays colored or shaded areas 1203a-1203c that indicate to the user some different levels of anomalous local confidence. For example, the user may be an operator of a water utility network with the task of monitoring the water network being analyzed. In one embodiment, for example, dark pink zone 1203c is more likely to include anomalies than zone 1203b, and zone 1203b may be more likely to include more than zone 1203a. have. The ranking of these possible locations is derived from a simple representation of the results of the individual statistical tests. For example, the system may have determined that zone 1203c is most likely to include the anomaly because sensor 1202d was most strongly affected by the anomaly; 14 is a screenshot of another Ul generated by the geolocation engine in accordance with one embodiment of the present invention. 14 shows screen 1401 and asset locations 1402a-1402f. Screen 1401 has colored representations of asset locations 1402a-1402f affected by the detected anomaly. Colored representations assigned to each asset location 1402a-1402c present anomalous location confidence to the user of the UI. Such indications may be used for the “closest sensors” output (eg, if the pins indicate sensor locations around the DMA, the abnormality is assumed to be located in the piping within the DMA), or the abnormality This indication can be used when the location is discontinuous, is located at one of several point assets (eg, when the pins indicate DMA or pressure-zone boundary valves, one of them includes the above anomaly). Or if the pins represent a set of sensors and one of these sets is determined to be defective). In this embodiment, asset locations 1402c that include the detected ideal location are asset locations 1402a because the geolocation engine has determined that the confidence level associated with asset location 1402c is higher than other asset locations. Shades are darker than (1402b, 1402d-1402f). Similarly, asset location 1402e is shaded since the geolocation engine has determined that the detected asset is located at asset location 1402e with with a degree degree of confidence. However, asset position 1402e is not shaded as dark as asset position 1402c, which means that the confidence that the detected abnormality determined by the geolocation engine is located at asset position 1402e is at asset position 1402c. It means lower than the of the position. Asset location 1402c is also shaded darker than other asset locations, meaning that the magnitude of the detected anomaly is greater at this location.

displaying, on a display screen of said client device [said] certainty score for each of said utility anomalies, presenting an input region, on said display screen, for receiving remediation instruction for
said utility anomaly, (Armon et al:  Description: In addition, the location determination engine 200b transmits the location information to the geolocation database 200c, and the geolocation database 200c transmits the information to the user interface 230. The user interface 230 displays location information to the user. The location information displayed to the user via the user interface 230 may, in one embodiment, be assigned a statistical score (e.g., p-), for example, to enable field personnel to prioritize the survey. Value or probability), a simple expression such as "high probability" or "low probability", or a color coded map, including a list of geographic regions and / or network conduits that are most likely to include the anomaly. In one embodiment, the outputs include processed data such as the relative magnitude of an abnormality registered at each sensor location, and the regions / tubings described above, displayed on a map to enhance the estimated location in a bi-directional manner. do.);

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Armon et al in the systems of Bromberger, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Bromberger does not disclose the following limitations, however, Snider ET AL US 20130151979 A1  discloses:
displaying, on a display screen of said client device, a map depicting a geographical area that identifies, using a flag presented as a selectable icon/presenting information, upon user's selection of said selectable icon for said flag, regarding remediation of said utility anomaly that includes said location address on said map of one or more of said utility anomalies, said type of at least one of said utility anomalies, and amount of said financial savings associated with each of said utility anomalies, Snider ET AL US 20130151979 A1:  [0005] Furthermore, a solution is needed whereby granular utility data is analyzed to identify equipment or machinery which is operating out of its normal range, or out of its normal range under the current circumstances, in order to conserve energy or reduce maintenance costs. Equipment of machinery that is using more of a resource (air, water, electricity, etc.) may be doing so because of improper or inadequate maintenance or because of wear or other damage; [0044] FIG. 7 illustrates a representative screen shot of another screen 120 displayed by the web-based application hosted by server 30. Screen shot 120 illustrates the screen displayed upon the user's selection of the "Immediate Alerts" tab 71 on the navigation bar 62 located at the top portion of screen 120 (or on another screen). The user interface may provide a page, such as illustrative page 120, which allows a user to configure alerts, for delivery via e-mail, text message, or phone call, for events of interest, such as the detection of an anomalous energy usage state in light of the current circumstances. Anomalous events may include: (1) an emergency exception, such as a reading outside of a specified range, which warrants an immediate notification; (2) a daily exception, which is triggered by less urgent events such as a reading outside of a narrower range; (3) a modeled performance alert, which is triggered when a device, such as an air conditioning unit, is behaving outside set parameters established by a calculated model of that circuit's normal performance under the currently known environmental conditions, such as temperature, humidity, etc.; (4) an averaged performance alert, which is triggered when a device, such as an piece of heavy machinery, is behaving outside an average window of peer devices; and (5) a load shedding alert which triggers a signal to 3.sup.rd party controllers; [0048] FIG. 8 illustrates a representative screen shot of another screen 130 displayed by the web-based application hosted by server 30. Screen shot 130 illustrates the screen displayed upon the user's selection of the "Landscape" tab 131 on the navigation bar 62 located at the top portion of screen 130 (or on another screen). The user interface may provide a page, such as illustrative page 130, to allow for a user providing static data to upload a map type photo or the like displaying the geospatial arrangement of a monitored facility and its corresponding monitoring systems 18. The photo may be an actual image, blueprint type drawing, map, overhead photo or data sufficient to general an image or comparable display. Furthermore, defined within the photo are geospatial positions which are associated with one or more monitoring systems 18, and perhaps more specifically one or more utility meters 12, environmental meters 14, or other meters 16. Each position is indicated by a user selectable icon, such as a color coded button, or the like, which may indicate the underlying sensor's type (i.e. utility, environmental, etc.). Upon the user's selection of the icon, the most recent data provided by that sensor may be displayed, or, in a further form, a second level map or layout may be displayed showing the location more specifically. In an alternate form, a series of one or more nested levels may be accessible from the icon which includes an actual photograph of the sensor and its position. This enables a user seeking to locate a specific sensor to make easily access the data from a selected sensor and understand its location, such as in the event of a malfunction or the like; ALSO SEE  claim 14 of Snider:  “14. The method of claim 11, wherein the device to be alerted is said first sensor and said electronic alert triggers a load shedding event in a device connected to and being monitored by said first sensor.”  Where the load shedding alert of Snider is analogous to the remediation of the present invention.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Snider ET AL US 20130151979 A1 in the systems of Bromberger, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Bromberger discloses:

transforming, using a data transformer module, said utility data obtained from said utility data repository to put in acceptable form, which allows said detecting to be carried out, ([0064] The embodiments of the present invention can also be defined as a machine that. ——— data from one state to another state. The data may represent an article, that can be represented as an electronic signal and electronically manipulate data. The ==... datacadatacam, in some cases, be visually depicted on a display, representing the physical object that results from the ==————— of data.

The the data can be saved to storage generally, or in particular formats that enable the construction or depiction of a physical and tangible object. In some embodiments, the manipulation can be performed by a processor. In such an example, the processor thus... the data from one thing to another. Still further, the methods can be processed by one or more machines or processors that can be connected over a network. Each machine can. —_._ data from one state or thing to another, and can also process data, save data to storage, transmit data over a network, display the result, or communicate the result to another machine).

As per claim 3, Bromberger discloses:

wherein in acceptable form, said location address in said utility data are converted to same format, and/or timestamps in said utility data are converted to time values in same time zone, ([0025] All of the information retrieved by the monitoring system 10 can be stored in the monitoring system database 14 in relation to a corresponding utility meter 18. For example, as shown in FIGS. 2A and 2B, the information can be stored as multiple objects in relation to a specific utility meter. Such information can be retrieved from one or more of the utility meters 18 directly, the front-end utility application suite 26, the outage information system 28, the customer care and billing database 24, and/or the meter data management system 20. In some embodiments, some of the information retrieved can be converted to a desired format prior to being stored in the monitoring system database 14. In addition, some of the information may be static information (e.g., meter location information), while some of the information may be dynamic information (e.g., updates and meter events information).

As per claim 4, Bromberger discloses:

further comprising storing, in a data storage device, said utility data in acceptable form, ([0025] All of the information retrieved by the monitoring system 10 can be stored in the monitoring system database 14 in relation to a corresponding utility meter 18. For example, as shown in FIGS. 2A and 2B, the information can be stored as multiple objects in relation to a specific utility meter. Such information can be retrieved from one or more of the utility meters 18 directly, the front-end utility application suite 26, the outage information system 28, the customer care and billing database 24, and/or the meter data management system 20. In some embodiments, some of the information retrieved can be converted to a desired format prior to being stored in the monitoring system database 14. In addition, some of the information may be static information (e.g., meter location information), while some of the information may be dynamic information (e.g., updates and meter events information).

As per claim 5, Bromberger discloses:
further comprising conveying said utility data in acceptable form from said data storage device to said server to carry out said detecting, ([(0064] The embodiments of the present invention can also be defined as a machine that transforms data from one state to another state. The data may represent an article, that can be represented as an electronic signal and electronically manipulate data. The transformed data can, in some cases, be visually depicted on a display, representing the physical object that results from the transformation of data. The transformed data can be saved to storage generally, or in particular formats that enable the construction or depiction of a physical and tangible object. In some embodiments, the manipulation can be performed by a processor. In such an example, the processor thus transforms the data from one thing to another. Still further, the methods can be processed by one or more machines or processors that can be connected over a network. Each machine can transform data from one state or thing to another, and can also process data, save data to storage, transmit data over a network, display the result, or communicate the result to another machine; WHERE THE SERVER IS SUGGESTED BY THE NETWORK OF BROMBERGER SINCE THE NETWORK CAN TAKE THE FORM OF A WEB SERCVER, SEE [0033] Meter information, such as red flags (i.e., of suspicious, anomalous, and/or malicious events) 82, main statuses 84, event summaries 86, event details 88, meter details 90, etc. can be communicated from the monitor system 10 through a web server 92.).

As per claim 6, Bromberger discloses:

wherein during said detecting, said anomaly detecting module used includes one module chosen from a group comprising meter under sizing detector, meter over sizing detector, meter misclassification detector, meter tampering detector, and meter under registration defector, ([0057] In addition, the monitoring system 10 can include one or more rules to detect general remote disconnect errors, remote disconnect communication errors, remote disconnect failing to open, remote disconnect failing to close, remote disconnect detecting alternate energy sources, remote disconnect detecting meter bypassing, service disconnect device tampering, remote disconnect switch errors, operational state unreachable, bad shut-offs, last gasps, etc.; [0059] In some embodiments, the monitoring system 10 can include other rules that can be helpful in altering system administrators to suspicious activity. For example, when a customer receives multiple utilities from one service provider (e.g., the user receives both natural gas and electricity from one provider), and the monitoring system 10 detects that the customer's meters 18 measure usage indicating that the customer is using one utility (e.g., gas) and not the other utility (e.g., electricity), the monitoring system 10 can indicate to system administrators that possible tampering has occurred. As another example, the monitoring system 10 can comprise a rule that can lead to altering system administrators when too many meters 18 are connected to a single access point that the meters 18 are not responding to queries from the monitoring system 10, the front- end utility application suite 26, or any other elements of the network 16).

As per claim 7, Bromberger discloses:

wherein said meter under sizing detector detects whether a utility meter at said location address has a size smaller than a predetermined size for said utility meter, wherein said meter over sizing detector detects whether said utility meter at said location address has a size larger than said predetermined size for said utility meter, wherein said meter misclassification detector detects whether said utility meter at said location address is misclassified, wherein said meter tampering detector detects whether said utility meter at said location address has been tampered with, and wherein said meter under registration detector detects whether said utility meter at said location address is under registering amount of use of said utility at said location address: and wherein said utility meter measures amount of use of said utility at said location address, ([0027] In some embodiments, some of the information can relate to properties of the specific utility meter. The meter property information can be generated in XML format as an "Device" object 48, as shown in FIG. 2B. For example, the meter property information can include the type of meter, a network interface card (NIC) media access control (MAC) address, a serial number, whether the meter is in operation state or administrative state, the latitude and longitude of the utility meter location, the street address of the utility meter location, access points used, etc.; [0004] Furthermore, detecting at least some suspicious, malicious, and/or anomalous behavior can potentially improve utility network safety. Under some circumstances, attempting to steal utilities can involve alteration of utility meters and utility network-associated equipment. As a result, customers and others attempting to steal utilities can compromise the integrity and safety of at least some of this equipment. For example, alteration of some electrical network-associated equipment can potentially expose live electrical wires that may injure the customer, utility network employees, and/or other individuals. Moreover, alteration of some natural gas network-associated equipment can potentially create natural gas leaks, which can lead to significant harm and/or injury to neighboring individuals and property. By being able to detect at least some suspicious, malicious, and/or anomalous behavior, the utility network can attempt to reduce risks associated with unauthorized altering of utility network- associated equipment and utility meters.

As per claim 8, Bromberger doesn’t disclose the following, however, Armon discloses:

where said conveying includes sending said certainty score for at least one of said utility anomalies and said information about said type of one or more of said utility anomalies, from said server ta a memory and then from said memory ta a data reporter. (Armon et al (KR 20140004127 A) DESCRIPTION-OF- EMBODIMENTS 12 is a screenshot of a user interface (Ul) generated by a geolocation engine in accordance with one embodiment of the present invention. FIG. 12 shows a screen 1201 that includes asset locations, such as meters or sensors 1202a-1202f, and zones 1203a-1203c, for example. Assets 1203a-1203c are overlaid and describe possible abnormal locations as well as “closest sensors." The screen 1201 of FIG. 12 displays colored or shaded areas 1203a-1203c that indicate to the user some different levels of anomalous local confidence. For example, the user may be an operator of a water utility network with the task of monitoring the water network being analyzed. In one embodiment, for example, dark pink zone 1203c is more likely to include anomalies than zone 1203b, and zone 1203b may be more likely to include more than zone 1203a. have. The ranking of these possible locations is derived from a simple representation of the results of the individual statistical tests. For example, the system may have determined that zone 1203c is most likely to include the anomaly because sensor 1202d was most strongly affected by the anomaly; 14 is a screenshot of another UI generated by the geolocation engine in accordance with one embodiment of the present invention. 14 shows screen 1401 and asset locations 1402a-1402f. Screen 1401 has colored representations of asset locations 1402a- 1402f affected by the detected anomaly. Colored representations assigned to each asset location 1402a- 1402c present anomalous location confidence to the user of the UI. Such indications may be used for the “closest sensors” output (eg, if the pins indicate sensor locations around the DMA, the abnormality is assumed to be located in the piping within the DMA), or the abnormality This indication can be used when the location is discontinuous, ie located at one of several point assets (eg, when the pins indicate DMA or pressure-zone boundary valves, one of them includes the above anomaly). Or if the pins represent a set of sensors and one of these sets is determined to be defective). In this embodiment, asset locations 1402c that include the detected ideal location are asset locations 1402a because the geolocation engine has determined that the confidence level associated with asset location 1402c is higher than other asset locations. Shades are darker than (1402b, 1402d-1402f). Similarly, asset location 1402e is shaded since the geolocation engine has determined that the detected asset is located at asset location 1402e with a or degree of confidence. However, asset position 1402e is not shaded as dark as asset position 1402c, which means that the confidence that the detected abnormality determined by the geolocation engine is located at asset position 1402e is at asset position 1402c. It means lower than the of the position. Asset location 1402c is also shaded darker than other asset locations, meaning that the magnitude of the detected anomaly is greater at this location.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Armon et al in the systems of Bromberger, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 9, Bromberger doesn’t disclose the following, however, Armon discloses:

wherein said location address conveys information about boundary of a habitable area and information about external area that is outside said habitable area, (Armon: Abstract “A computerized method of determining at least one statistically possible geographic location of anomaly in an area or of a water supply network, the water supply network comprising a network of plumbing lines for delivering water to consumers, and It includes at least a plurality of meters located within the facility network and for capturing data about the water delivered within the region or 8 where the abnormality exists. The computerized method is indicative of an anomaly that is occurring or has occurred within an area or 8 of the waterworks network and includes receiving anomalous event data associated with meter data generated by at least one of the meters. The computerized method further includes performing a plurality of tests on the anomaly data, each statistically determining a possible geographic location within the region or region. The results of the plurality of tests are combined to generate a score for the possible geographic location for the above. At least one possible geographical location is presented to the user”.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Armon et al in the systems of Bromberger, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, Bromberger discloses:

wherein said external area conveys qualitative information about nature of use of said location address and/or about extent of consumption of said utility due to nature of external area, and wherein said qualitative information allows user of said client device to deduce extent of consumption of said utility in sand habitable area, ([0002] Some conventional utility meters can be used in houses and other structures to measure use gas, electricity, water, and other metered products that are billed on usage. At least some of these meters measure use and display the amount used on a dial or electric display. These passive displays may be visualized by a customer or representative from the utility provider in order to be recorded. Moreover, at least a portion of these conventional meters can be vulnerable to malicious acts by the customer or other individuals or can be susceptible to service problems. However, these problems may go undetected for certain periods of time because at least some of these conventional meters are not actively monitored, and even networked meters are often not monitored in a sophisticated manner. Monitoring of malicious and/or anomalous behavior on networks, such as utility networks, can confer benefits upon the users and operators of the network).

As per claim 11, Bromberger doesn’t disclose the following, however, Snider ET AL US 20130151979 A1  discloses:
wherein said flag is presented as a selectable icon on said display screen of said client device, Snider ET AL US 20130151979 A1:  [0005] Furthermore, a solution is needed whereby granular utility data is analyzed to identify equipment or machinery which is operating out of its normal range, or out of its normal range under the current circumstances, in order to conserve energy or reduce maintenance costs. Equipment of machinery that is using more of a resource (air, water, electricity, etc.) may be doing so because of improper or inadequate maintenance or because of wear or other damage; [0044] FIG. 7 illustrates a representative screen shot of another screen 120 displayed by the web-based application hosted by server 30. Screen shot 120 illustrates the screen displayed upon the user's selection of the "Immediate Alerts" tab 71 on the navigation bar 62 located at the top portion of screen 120 (or on another screen). The user interface may provide a page, such as illustrative page 120, which allows a user to configure alerts, for delivery via e-mail, text message, or phone call, for events of interest, such as the detection of an anomalous energy usage state in light of the current circumstances. Anomalous events may include: (1) an emergency exception, such as a reading outside of a specified range, which warrants an immediate notification; (2) a daily exception, which is triggered by less urgent events such as a reading outside of a narrower range; (3) a modeled performance alert, which is triggered when a device, such as an air conditioning unit, is behaving outside set parameters established by a calculated model of that circuit's normal performance under the currently known environmental conditions, such as temperature, humidity, etc.; (4) an averaged performance alert, which is triggered when a device, such as an piece of heavy machinery, is behaving outside an average window of peer devices; and (5) a load shedding alert which triggers a signal to 3.sup.rd party controllers; [0048] FIG. 8 illustrates a representative screen shot of another screen 130 displayed by the web-based application hosted by server 30. Screen shot 130 illustrates the screen displayed upon the user's selection of the "Landscape" tab 131 on the navigation bar 62 located at the top portion of screen 130 (or on another screen). The user interface may provide a page, such as illustrative page 130, to allow for a user providing static data to upload a map type photo or the like displaying the geospatial arrangement of a monitored facility and its corresponding monitoring systems 18. The photo may be an actual image, blueprint type drawing, map, overhead photo or data sufficient to general an image or comparable display. Furthermore, defined within the photo are geospatial positions which are associated with one or more monitoring systems 18, and perhaps more specifically one or more utility meters 12, environmental meters 14, or other meters 16. Each position is indicated by a user selectable icon, such as a color coded button, or the like, which may indicate the underlying sensor's type (i.e. utility, environmental, etc.). Upon the user's selection of the icon, the most recent data provided by that sensor may be displayed, or, in a further form, a second level map or layout may be displayed showing the location more specifically. In an alternate form, a series of one or more nested levels may be accessible from the icon which includes an actual photograph of the sensor and its position. This enables a user seeking to locate a specific sensor to make easily access the data from a selected sensor and understand its location, such as in the event of a malfunction or the like; ALSO SEE  claim 14 of Snider:  “14. The method of claim 11, wherein the device to be alerted is said first sensor and said electronic alert triggers a load shedding event in a device connected to and being monitored by said first sensor.”  Where the load shedding alert of Snider is analogous to the remediation of the present invention.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Snider ET AL US 20130151979 A1 in the systems of Bromberger, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 17, Bromberger discloses:

comprising conveying said selected available times to carry out remediation at location address, to a remediation entity or worker, ([0014] reporting, and track and resolve outage events by time, type, and/or duration.)

As per claim 18, Bromberger discloses:

further comprising transforming display of flag from a selectable icon to a non-selectable icon and/or transmitting notice, through a text or an electronic email address associated with said location address, that said remediation entity or worker has completed said remediation at said location address., [0034] For example, once suspicious events are determined by the monitoring system 10 or on specific time intervals, reports 94 of meter information can be generated in KML (keyhole markup language) format or CSV (comma separated values) format. The reports 94 can be used by an administrator or data analysis specialists of the monitoring system 10 to determine where physical inspection, or further investigation, of utility meters 18 may be necessary. For example, through a report 94 generated in KML format, utility meters 18 flagged with suspicious events can be plotted on electronic maps, for example, Google Earth.RTM.. Groups or clusters of utility meters 18 flagged with suspicious events shown in Google Earth.RTM. can indicate fraudulent activity in that area, enabling scheduling of prompt physical examination of the utility meters 18 in that area. For example, some system 10 administrators and utility employees can view at least some of the electronic maps on mobile devices such as, but not limited to, mobile telephones, smart phones, portable computers, tablet computers, personal digital assistants, laptops, and any other device configured and arranged for portability when physically inspecting utility meters 18. In another example, reports 94 can be generated in a prioritized manner, such as by days left in billing cycle so that problematic meters 18 can be attended to and... -__ prior to the next billing cycle. 

As per claim 19, Bromberger discloses:

further comprising transmitting an estimated value for cost savings, at said location address, resulting from said remediation at said location address, to said client device, ([0003] Additionally, detection of suspicious, malicious, and/or anomalous behavior and activities can possibly help reduce... for users. For example, at least some utility network operators and administrators may need to increase utility rates for all customers in order to account for malicious acts by some customers leading to utility theft. By detecting at least some suspicious, malicious, and/or anomalous behavior, utility network operators and administrators and, as a result, utility customers, can avoid at least some of the . associated with utility theft).

As per claim 20, Bromberger discloses:

further comprising providing, in a billing statement associated with said location address, an estimated value of cost saving, at said location address, resulting from said remediation at said location address, [0016] In some embodiments, the customer care and 8 database 24 can store customer information and. __ information (e.g., within a database 38, as shown in FIG. 1). For example, the customer care and. ___ database 24 can store customer identification, corresponding smart meter.._, customer credit information, account balances, account delinquency information, etc.

Response to Arguments
Applicant’s arguments, see arguments/remarks, filed 7/7/22, with respect to the 35 U.S.C. 101 rejection of claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see arguments/remarks, filed 7/7/22, with respect to the rejection(s) of claim(s) 1-11, 17-20  rejected under 35 U.S.C. 103 as being unpatentable over Bromberger (US 20120232915 Al), and further in view of Armon et al (KR 20140004127 A), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Snider ET AL (US 20130151979 A1).
Prior art Considered
The following art has been considered by the Examiner but has not been used in the present Office Action:
NARDELLI  ET AL (EP 2704081 A10) 
Kalokitis (US 20070179737 A1) 
ROGERS ET AL (CA 2818696 C)


	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
September 1, 2022
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628